—Judgment unanimously affirmed. Memorandum: By failing to request a waiver of his presence at bench conferences and by failing to object to County Court’s requirement that defendant be present with his attorney at all side-bar conferences, defendant failed to preserve for review his present contention that he was denied his right to waive his presence at bench conferences (see, CPL 470.05 [2]). We decline to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant failed to identify any prejudice resulting from his attendance at six side-bar conferences (cf., People v Lopez, 207 AD2d 658).
The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Although the eyewitnesses who testified for the People were convicted felons, gang members and drug dealers, their testimony was not incredible as a matter of law, and their credibility presented an issue for resolution by the jury (see, People v Faulk, 137 AD2d 830, 830-831). We decline to modify defendant’s sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Monroe County Court, Bristol, J.—Murder, 2nd Degree.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.